Rubin, J.
(concurring in the result). I agree with the majority that on this record there is insufficient evidence to support a conclusion that at the time of the patfrisk of the defendant the police had a reasonable belief based on specific and articulable facts and the reasonable inferences that follow therefrom that the defendant was armed and dangerous. Commonwealth v. Silva, 366 Mass. 402, 405-406 (1974).1 I would not address the separate question, which is not necessary to our decision, whether there was reasonable, articulable suspicion of criminal activity sufficient to support the stop of the defendant in the apartment building prior to that patfrisk.

 I would also note that in his very limited testimony about the patfrisk Officer Flaven did not suggest that either he or his partner had any subjective suspicion that the defendant was armed or dangerous.